Sullivan, Judge:
This appeal to reappraisement has been stipulated and submitted for decision by the parties hereto.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is as follows:
20 Gross Sets Glass Perfume Bottles 2 pieces on tray pressed and unpolished No. 129, No. 1 and 30 gross sets glass Perfume Bottles 2 pieces on tray pressed and unpolished No. 1, 12 Yen per gross sets, packed.
Judgment will be rendered accordingly.